Exhibit 10.42

 

LOGO [g257693ex421.jpg]

January 4, 2012

Rajesh K. Agrawal

6929 South Odessa Street

Aurora, CO 80016

Dear Raj:

This Letter Agreement will serve to confirm our mutual understanding of the
terms and conditions applicable to your assignment (“Assignment”) to London, UK
(the “Host Country”) where you will serve as EVP and President, Western Union
Business Solutions, reporting to Hikmet Ersek, CEO. During the Assignment you
will remain employed by Western Union, LLC (“the Company”), but you will be
providing services to Travelex Global Business Payments Limited. The Assignment
will be subject to your obtaining the required Host Country entry documents or
visas and your acceptance of the terms and conditions outlined in this Letter
Agreement. The duration of your Assignment will not exceed 24 months unless
express written authorization to extend the Assignment is approved by the CEO
and the EVP of Human Resources of The Western Union Company. Your Assignment is
expected to begin on or about January 1, 2012. Your home city and country is
Aurora, Colorado, USA.

The terms and conditions in this Letter Agreement will be in effect for this
Assignment only, subject to the paragraph titled Other Agreements and
Survivability. Your Assignment will be subject to the terms of the Expatriate
Policy (the “Expatriate Policy”) and the Tax Equalization Policy, as either may
be amended by the Company from time to time in its sole discretion, but if there
is any conflict between the terms of the Expatriate Policy or the Tax
Equalization Policy and this Letter Agreement, the terms of this Letter
Agreement will govern. The costs associated with your Assignment will be subject
to a Secondment Agreement between Western Union Company, LLC and Western Union
International, LTD.

 

1.

Compensation

 

  A.

Base Salary: Effective November 7, 2011 your base compensation will consist of
an annualized base salary of $405,000 USD gross or $33,750 USD per month. You
will remain on the United States Payroll during the length of your Assignment.



--------------------------------------------------------------------------------

Page 2 of 10

December 21, 2011

 

  B.

Annual Incentive Plan: Throughout 2011 you will continue to be eligible to
participate in the Company’s Performance Incentive Plan in accordance with its
terms and conditions, with a blended target incentive bonus of 64% of your
annualized base salary. During the period of January 1, 2011 through November 6,
2011, your target incentive bonus under the Plan is 60% of your annualized base
salary. During the remainder of 2011, your target incentive bonus under the Plan
is 100% of your annualized base salary.

Effective for 2012, you will be eligible to participate in The Western Union
Company’s Senior Executive Annual Incentive Plan (“Plan”) in accordance with its
terms and conditions, and as determined by the Compensation and Benefits
Committee of the Board of Directors of The Western Union Company (the
“Compensation Committee”). Pursuant to the Plan, you may, but are not guaranteed
to, receive an incentive bonus in an amount to be determined by the Compensation
Committee in its sole discretion, in addition to your base salary, if all Plan
criteria are satisfied and if specified levels of performance are attained. You
acknowledge the discretionary character of such payments, in particular that
such payments are determined by the Compensation Committee in its sole
discretion and are also contingent upon attainment of specified levels of
performance. You further acknowledge that eligibility for any such payments is
contingent upon your executing an acknowledgement and acceptance of the terms
and conditions applicable to your participation in the Plan. You acknowledge
that participation in the Plan during any one year confers no rights upon you or
any obligations on The Western Union Company to continue the Plan, or to make
any payments of any kind, in succeeding years, even if the repeated payments are
in the same or similar amount as in the previous year.

Your target incentive bonus for the 2012 calendar year under the Plan will be
100% of your base salary, or such other percentage or amount as is determined by
the Compensation Committee. Your target incentive bonus under the Plan may
change from year to year in the Compensation Committee’s sole discretion.

Payment of incentive bonuses, if any, will be made to you in the first quarter
of the following year (e.g. the 2011 bonus payment, if any, will be made in the
first quarter of the 2012 calendar year).

 

  C.

Equity Compensation: During your Assignment, you will remain eligible to
participate in The Western Union Company 2006 Long-Term Incentive Plan (“LTIP”).
Your target annual long-term incentive grant value for 2012 will be $850,000
USD, or such other amount as is determined by the Compensation Committee. Your
target annual grant value under the LTIP may change from year to year in the
Compensation Committee’s sole discretion. All equity awards to you under the
LTIP require the approval of the Compensation Committee and the acceptance by
you of the terms and conditions of the award agreements. All your rights and
obligations with respect to any LTIP awards granted to you are subject to the
terms and conditions of the LTIP as well as the terms and conditions of the
applicable award agreements.

 



--------------------------------------------------------------------------------

Page 3 of 10

December 21, 2011

 

2.

Benefits

 

  A.

Health Insurance Plans: You will be enrolled in the CIGNA International
Expatriate Plan. Western Union’s International Benefits team will assist you in
enrollment and answer any questions you may have regarding the program. Once
enrolled you will have access to the CIGNA International Expatriate Plan online
Member Services Center. This online resource offers a wide range of automated
tools and information designed to help you use and understand your global
benefits. Your CIGNA International Expatriate Plan administrator contact, Karen
Thompson, Director Health and Life Benefits, can be contacted at +1.720.332.5354
or at karen.thompson@westernunion.com.

 

  B.

Work Schedules/Holidays/Vacation: You will observe the work schedule in effect
at your place of Assignment and will accrue vacation based on the Expatriate
Policy (the greater of your U.S. vacation schedule or four weeks). Holidays will
be observed in accordance with company business practices in the United Kingdom.

 

3.

Relocation Benefits

You will be eligible for relocation benefits during the term of your Assignment
as outlined below, provided that you are performing services in accordance with
this Assignment or as otherwise directed by the Company on the date the
relocation benefit or payment is scheduled to be made. Upon receipt of your
signed acceptance of this Letter Agreement, Weichert Relocation Resources, Inc.
(WRRI), Western Union’s designated relocation company, will contact you to begin
administering the relocation program. Amounts included below may constitute
taxable income to you, but generally will not be taken into account as
“compensation” for purposes of other company benefit plans. You should take no
action relating to your relocation until you have been contacted by your
Relocation Specialist.

 

  A.

Relocation Allowance: A relocation allowance of $5,000.00 USD net will be paid
to you immediately prior to your Assignment departure date. This amount will
also be paid on your return provided you complete the course of your Assignment
or return at a different time by mutual agreement with the Company. This amount
will be paid to you as soon as administratively possible following your return
to the U.S. (but in no event later than 60 days following the date you return to
the U.S.).

 

  B.

Work Permits/Visas: If legal work authorization is required, it must be granted
before you depart for the Host Country. WRRI will coordinate assistance for you
to obtain the proper visas/work permits for you and your family. To the extent
that you pay any visas or passport filing/application fees personally, you will
be reimbursed.

 

  C.

Mobility Bonus: You will receive a payment equal to one (1) month’s base pay,
less taxes, for each 12 months of your Assignment (pro-rated for periods of less
than 12 months). The first payment of $33,750 USD will be paid immediately prior
to your departure, and subsequent payments will be made on or as soon as
administratively practicable following each succeeding anniversary of your
departure date.

 



--------------------------------------------------------------------------------

Page 4 of 10

December 21, 2011

 

  D.

International Service Allowance (Goods & Services Allowance): During the term of
your Assignment, you will receive an International Service Allowance. The
allowance has currently been calculated at $4,595.67 USD per month, which will
be paid monthly, beginning with the month you move into your permanent
residence. This allowance is intended to help compensate you for the higher cost
of goods and services in London. The Goods and Service Allowance will increase
to $6,224.83 USD per month when your family joins you in 2012.

The monthly International Service Allowance will be reviewed on any change to
your personal/family status in London. In the absence of any status change, the
allowance will be reviewed twice annually, and may be adjusted in the Company’s
sole discretion to reflect an increase or decrease.

 

  E.

Present Housing Arrangements: Given your intended period of Assignment, the
Company strongly recommends that you retain your present home. Should you choose
to sell your home, all costs associated with that sale are your responsibility.
Should you choose to keep your present home, the Company will reimburse you a
monthly amount up to $500.00 USD to cover incidental expenditures related to its
maintenance and upkeep. You will need to submit to Weichert Relocation
supporting documentation (i.e., copies of receipts/invoices) to substantiate the
incidental maintenance expenses you incur. If you rent/lease a residence at the
time you are offered and accept the Assignment, the Company will pay the costs
associated with the ‘early termination’ of your current lease agreement.

 

  F.

Shipment and Storage of Household Goods/Personal Effects: WRRI will be
authorized to assist with the move of your household belongings to your new
location. To expedite delivery of your goods, you will be entitled to an air
shipment of up to 500 pounds (not to exceed 80 cubic feet) for items you need
immediately at your new location. The remainder will be shipped via surface
transportation. Your surface shipment allowance will be 5,000 pounds, not to
exceed 715 cubic feet. If your spouse/partner is joining you on Assignment, the
amount is raised to 7,500 pounds, not to exceed 1,070 cubic feet. Additional
dependants will raise your allowance by 200 pounds, not to exceed 30 cubic feet,
per dependant. When necessary, the Company will pay for storage and insurance
for the remainder of your household goods during the time of your Assignment.
The cost of Company-paid storage will be for reasonable and customary household
and personal goods. In no event will excess food supplies, firewood, building
supplies, farm machinery, cars, vans, boats, trailers, or airplanes be stored at
the Company expense. Responsibility for costs of storing items not listed here
will be determined on a case-by-case basis, at the Company’s discretion.

 



--------------------------------------------------------------------------------

Page 5 of 10

December 21, 2011

 

  G.

Automobile Shipment/Sale: Because the Company will not pay for shipment or
storage of your car(s) you will need to make arrangements to sell your car(s) or
leave it/them with someone while you are overseas. Should you incur a forced
sale loss on your car(s), the Company will partially reimburse you for this
loss. The amount eligible for reimbursement will be the difference between the
sales price of the car and the market value (based on published local data), up
to a maximum of $2,500 USD up to two cars. You must, however, secure more than
one bid for your car and reimbursement will be based on the highest bid. If you
choose to sell to a family member, you must secure bids from two dealers or
private parties who are not members of your family as a basis for the forced
sale loss reimbursement calculation. If the car is leased at the time you accept
the move and you are assessed a penalty for early lease cancellation, the
Company will reimburse for this cost.

 

  H.

Household Pets: The shipment of pets is strongly discouraged. In all likelihood,
your Host Country will have very stringent animal quarantine regulations and a
further quarantine period may be required for pets returning home from a foreign
country. However, if you choose to take your pets with you on Assignment, the
Company will pay for the cost of transporting up to two pets from your Home
Country to your Host Country. Coordination, compliance with applicable laws, and
costs other than transportation are your responsibility.

 

  I.

Transportation to the Host Country: The Company will reimburse the cost of a
one-way business class ticket from the original location to the new location for
you and your immediate family members. You will be reimbursed by submitting an
expense report to WRRI. This process will be explained in your consultation call
with WRRI, which will take place shortly after your acceptance and signature of
this Letter Agreement.

 

  J.

Temporary Living Expenses: The Company will reimburse you for reasonable
temporary living expenses while your goods are in transit for up to a total of
60 days after you are required to vacate your regular U.S. residence and or upon
arrival in the Host Country.

 

  K.

Destination Services: WRRI will coordinate with a Company designated vendor to
assist you with house hunting and information/familiarization in the host
location. The Company will pay up to the local equivalent of $7,500 USD in
agency fees.

 

  L.

Housing Allowance: The Company will provide and pay for the rental of an
apartment in an area within reasonable commuting distance to the London office,
not to exceed $20,463 USD per month (exclusive of utilities) with a Utility
Allowance not to exceed an average of $1,179 USD per month. If you elect housing
which results in a cost in excess of this allowance, you agree to pay the
difference.

 



--------------------------------------------------------------------------------

Page 6 of 10

December 21, 2011

 

  M.

Cross-Cultural Training/Language Training: If required and approved, the Company
will pay for and provide cross-cultural training assistance to you and your
family as it relates to knowledge, awareness, and skills in understanding
cultural differences in either a one or two day program. The Company will also,
if required and approved, provide either in-house language training or training
through an external vendor. Language training for you and your family will be
for up to 60 hours, depending on the required proficiency level.

 

  N.

Automobile: The Company may select and provide you with an automobile deemed
appropriate for your use in the Host Country. Insurance, maintenance, taxes, and
registration costs for this vehicle will be borne by the Company. Fuel expenses
are your responsibility. A local transportation allowance may be provided in
lieu of an assigned automobile. If any Company-provided automobile is considered
taxable income to you, it will not be taken into account as “compensation” for
purposes of other Company benefit plans.

 

  o.

Home Leave: The Company will pay the round trip airfare for you and your family
to visit the U.S. three (3) times during each twelve-month period. Any days
absent from work for specified home leave will count as vacation days. If you
have dependent children attending a college or university outside the Host
Country, the Company will pay for three roundtrips each year between the Host
Country and the airport serving the college or university, in place of and not
in addition to the home leave trip.

 

  P.

Education: Primary and secondary schooling: Local public (government funded)
schools may not meet the needs for an education process which will prepare your
children for re-entry into your local U.S. school system. The Company will pay
the cost of private schooling for the local Host Country international schools
that are adequate in the opinion of the Company. If you arrange for private
schooling in excess of this, the difference in cost will be your responsibility.

 

4.

Tax Reimbursement/Tax Services:

During your Assignment, you will continue to be responsible for payment of U.S.
Federal and state income taxes as if you remained in the U.S. in your home
state. You will also be subject to UK income taxes on the income you earn while
on Assignment. The Company’s Tax Equalization Policy is intended to minimize the
effect of higher UK income tax rates and leave you in a net after-tax position
substantially equivalent to what you would experience if you were subject only
to U.S. Federal and state income taxes during this period.

The process of calculating and withholding your income tax liability requires
the Company to estimate your hypothetical U.S. Federal and state income tax
liability, based on your total U.S. taxable income earned during the year for
services provided to the Company (which includes base salary, bonus, mobility
and other expatriate allowances, the vesting of restricted stock awards and
stock option exercises). This hypothetical tax liability will be withheld from
your pay and will reduce your take-home pay ratably throughout the year. Actual
withholding for U.S. based employment taxes (FICA and FUTA) will also continue
during your Assignment.

 



--------------------------------------------------------------------------------

Page 7 of 10

December 21, 2011

 

PricewaterhouseCoopers will assist in the filing of your U.S. Federal and state
and foreign income tax returns. When your actual U.S. Federal and state tax
returns are completed, PricewaterhouseCoopers will calculate your final
theoretical (U.S.) tax liability. This amount will be similar to the
hypothetical tax previously withheld, but will be revised to incorporate facts
and amounts as reported in your actual U.S. income tax returns. This theoretical
tax amount for the year involved is the amount you are responsible to pay. If
the hypothetical tax amount previously withheld exceeds this amount, you will be
refunded the excess within 60 days after completion of the tax equalization
settlement calculation. If the hypothetical tax amount withheld is insufficient
to cover this liability, you will be responsible to pay the difference to the
Company within 60 days after completion of the tax equalization settlement. The
Company will be responsible for payment of actual U.S. Federal and state and UK
income taxes over and above your final theoretical U.S. tax liability as
calculated by PricewaterhouseCoopers. Remittance of actual tax amounts to either
or both U.S. and UK tax authorities will be coordinated by the Company and
PricewaterhouseCoopers.

If your employment terminates for any reason during your Assignment, tax
equalization will end as of the date of termination and the theoretical U.S. tax
will be calculated based as if you repatriated on the date of termination.

In no event shall the payments referenced in this paragraph 5 be made later than
the deadline specified in the Western Union Tax Equalization Policy.

PricewaterhouseCoopers services are limited to tax advice directly related to
your Assignment and do not extend to personal tax advice or financial planning.

 

5.

Processing and Use of Employee Information:

To manage the personal and employment administration aspects of your Assignment,
the Company will need to process personal data relating to you. Therefore, the
Company informs you that your personal data including the sensitive data if
collected by the Company (the “Data”), which you provided to the Company or that
it otherwise acquired in the course of the ordinary activity will be processed
for correct execution, management and performance of this Agreement in force
between you and the Company. The Data might be communicated, in connection with
the above-mentioned purposes, to the Company, its subsidiaries, Affiliates,
parent, and/or to third party service providers, also outside the European
Union, which provide assistance and consultancy or other services to the
Company, with particular reference, but without limitation, to accounting,
administrative, legal, tax and financial issues. Such data processing will be
performed by means of either manual, electronic or network instruments, or in
any other manner that can ensure a safe processing and avoid any unauthorized
access. A list of the subjects to whom your Data are or might be communicated
will be made available upon request at the Company’s offices.

By executing this Agreement, you expressly authorize the transfer, also in
non-EU countries, of your Data to the Company, its subsidiaries, Affiliates,
parent, and/or third parties indicated above for the purposes listed in this
Section. The Data will be kept secure and confidential in accordance with
Company policy

 



--------------------------------------------------------------------------------

Page 8 of 10

December 21,2011

 

and national legislation. The Company will regularly update your Data with your
assistance and at your request. You will retain the right of access to your Data
and the right to have incorrect Data corrected. The Data provided will not be
used for any marketing purposes.

 

6.

Code of Conduct and Compliance with Laws

You agree that you are bound by the provisions of The Western Union Company Code
of Conduct (“Code of Conduct”) and other rules, regulations and policies, as the
Code of Conduct, rules, regulations and policies may be amended from time to
time.

You also agree to perform all aspects of your job in accordance with all
applicable laws, both in the U.S. and the UK to strictly follow all workplace
safety rules, to protect the property of the Company, to maintain the highest
standards of personal and professional ethics, to actively participate in
training arranged by the Company, and to continue to develop and improve your
professional skills.

 

7.

Termination

If the Company terminates your Assignment while you are abroad, you will be
repatriated in accordance with the terms of the Expatriate Policy. If you are
living in Company-paid leased housing, you agree to vacate the housing within 30
days of your termination of employment. Termination of employment will require
immediate settlement of all outstanding tax, travel and other advances.

 

8.

Employment at Will

This Letter Agreement does not constitute a contract or promise of employment
for any specific period or duration. You remain an employee “at will” and either
you or the Company may terminate the employment relationship at any time, with
or without cause or notice.

 

9.

Severability and Governing Law

In the event any provision of this Letter Agreement is deemed unenforceable, you
agree that a court of competent jurisdiction shall have jurisdiction to reform
such provision to the extent necessary to cause it to be enforceable to the
maximum extent permitted by law. The provisions in this Letter Agreement are
severable, and if any provision is determined to be prohibited or unenforceable
in any jurisdiction, the remaining provisions shall nevertheless be binding and
enforceable. The parties agree that the laws of Colorado shall apply to this
Letter Agreement, without respect to its rules concerning conflict of laws. By
signing this Letter Agreement, you consent to the exclusive jurisdiction of the
U.S. Federal District Court in Denver, Colorado, in connection with the
resolution of any disputes related to your employment, this Letter Agreement, or
your Assignment. To the extent that you have or may have legal rights under the
laws of UK you agree that you waive any such rights.

 



--------------------------------------------------------------------------------

Page 9 of 10

December 21,2011

 

10.

Amendments

Any modifications to the terms of this Letter Agreement must be memorialized in
writing and signed by both you and the Company.

11.  Other Agreements and Survivability

You acknowledge that this Letter Agreement is supplemental to, and does not
supersede, any non-solicitation, non-compete, non-disclosure, confidentiality or
other agreement that you may have signed while employed with the Company, its
parent, The Western Union Company, and their affiliates and subsidiaries. In
addition to this paragraph, the following paragraphs survive the termination of
this Letter Agreement: Processing and Use of Employee Information; Code of
Conduct and Compliance with Laws; Termination; Employment at Will, Severability
and Governing Law; and Other Agreements and Survivability.

 

12.

Paragraph Headings

The paragraph headings in this Letter Agreement are for convenience of reference
only and shall not be deemed to alter or affect the meaning or interpretation of
any provisions hereof.

We are providing you a copy of the Expatriate Policy with this Letter Agreement.
If you have any questions regarding the information in that Policy, please
contact Eileen Gibson, Global Mobility at (720) 332-0283 or (314) 825-2408.

Your assignment counselor at WRRI is also available to answer any questions that
you may have regarding your relocation. You will be contacted by WRRI shortly,
but for your reference or should you have any immediate questions, Geraldine
Briscoe will be your point of contact. She can be reached at +1.973.290.5725 or
gbriscoe@wrri.com

 

13.

Confidentiality

You acknowledge that the terms of this Letter Agreement are strictly
confidential, and you agree not to disclose, communicate or otherwise publicize
the terms to anyone (except for your immediate family, professional advisors and
the relevant tax authorities).

 

14.

Post Contractual Non-Compete

For a period of twelve months from the termination of your employment
relationship with the Company, you may not engage in any activity, whether
independently or otherwise, in the Company’s line of business.

Sincerely,

 

LOGO [g257693ex422.jpg]

 



--------------------------------------------------------------------------------

Page 10 of 10

December 21, 2011

 

Hikmet Ersek

Chief Executive Officer

I hereby agree and accept this Assignment under the terms and conditions set
forth in this Letter Agreement and the Company’s policies as described in the
Expatriate Policy, a copy of which I have received, read, and understand. I also
understand that this Letter Agreement is not a contract of employment and that
my employment with the Company is at will and may be terminated by me or the
Company at any time.

 

LOGO [g257693ex423.jpg] Rajesh K Agrawal January 4, 2012 Date

A signed copy of this document (PDF or paper copy) should be sent to Eileen
Gibson, W.U. Global Mobility at Eileen.Gibson@westernunion.com for relocation
services to be initiated.

 